62 N.Y.2d 924 (1984)
Hartford Accident and Indemnity Company, Respondent,
v.
Costal Dry Dock and Repair Corp., Appellant.
Court of Appeals of the State of New York.
Decided June 14, 1984.
Joseph F. Manes for appellant.
Harry A. Gavalas for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (97 AD2d 724).